Guerry, J.,
dissenting. The girl alleged to have been seduced was eighteen years old at the time of the trial. The defendant was nineteen. The indictment fixed the date of the offense as June 20, 1935. The testimony of the prosecutrix is very vague as to the time of any engagement to marry. She testified: “I don’t remember the first time he ever asked me to marry him. I never did tell him I would or I wouldn’t. I never did say. We finally became engaged. Once he said we would be married in August, but when August came he put it off until the first of the year. Dillard [the defendant] finally had sexual intercourse with me.” Her testimony is equally vague as to whether the intercourse was the result of the engagement to marry. She testified: “ On July 16, 1934, was the first intercourse. . . The first day Dillard said anything about having sexual intercourse with me was July 16, 1934. The first time we did it, we had been at it practically a year before I got pregnant. At any time and any where he desired, just any time he got ready. I enjoyed it as much as he did. I did it because I liked it, and for no other purpose on earth. . . I guess the only reason I had sexual intercourse with this boy at all was because I enjoyed it. . . The way he got me to accomplish this act with him was he said if anything happened he would take care of me. That is all he said or promised.” *587In view of these positive statements by the prosecutrix, although they were made on cross-examination, I am unwilling to say that her testimony as a whole authorized the jury to find that the defendant had seduced her by persuasion and promises of marriage. Therefore I am unwilling to concur in an affirmance of the judgment.